Opinion issued July 23, 2019




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00467-CV
                           ———————————
                        GAYLE PARSONS, Appellant
                                       V.
                    BILLY MARCUS PARSONS, Appellee


     On Appeal from the County Court at Law No. 1 and Probate Court
                         Brazoria County, Texas
                     Trial Court Case No. GN37748


                         MEMORANDUM OPINION

      Appellant, Gayle Parsons, representing that “[t]he underlying case has

settled,” has filed a Notice of Dismissal of Appeal, which we construe as a motion

to dismiss the appeal. No other party has filed a notice of appeal, and no opinion

has issued. See TEX. R. APP. P. 42.1(a)(1), (c). And, although the motion does not
include a certificate of conference, more than ten days have passed and no party has

opposed appellant’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2